PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


ThyssenKrupp North America, LLC
IP Services
111 W. Jackson Blvd. Suite 2400
Chicago IL 60604
In re Application of	:
	FREDDY WOENARTA	:	
Application No. 16/697,522	:	DECISION ON PETITION
Filed:  November 27, 2019	:	UNDER 37 CFR 1.181
Attorney Docket No. 180588P10US	:
For:	ADJUSTABLE VIBRATION DAMPER AND	:	
	VEHICLE HAVING SUCH A VIBRATION DAMPER	:
				          
This is in response to Applicant’s petition under 37 CFR 1.181 filed December 1, 2021, requesting withdrawal of finality of Office action issued September 24, 2021, for failing to consider the patentability arguments presented in Applicant’s Response previously submitted on July 28, 2021.

The petition is DISMISSED as MOOT.

A review of the application file shows that the examiner issued a final Office action on September 24, 2021. The applicant filed the instant petition on December 1, 2021. Since the filing of the petition, the applicant timely filed a Request for Continued Examination and the appropriate fee on January 24, 2022.  

37 CFR 1.114(d) sets forth that “if an applicant timely files a submission and fee set forth in § 1.17(e), the Office will withdraw the finality of any Office action and the submission will be entered and considered.”  Accordingly, the finality of the September 24, 2021 Office action has been withdrawn and the submission filed on January 24, 2022 has been entered.

Any questions regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571) 270-5745.
                                                                                                                                                                                                        /WENDY R GARBER/Director, Art Unit 3600                                                                                                                                                                                                    ________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

/sb/: 02/04/2022